Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a rebar support chair, classified in E04C5/20.
II. Claims 9-16, drawn to a mold and a method of forming a rebar support chair comprising providing a mold, classified in B29C45/14065.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process i.e. the rebar support chair can be made by extrusion.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Porter on 7/7/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the rebar support features" in line 1. There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haslem et al. (US Patent No. 6,089,522).
For claim 1, Hasleem discloses a rebar support chair (fig. 1, 8) comprising: a chair body (10) comprising a plurality of conjoined legs (18), the conjoined legs defining a receiving area; and a foot affixed to at least one leg.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Haslem et al. (US Patent No. 6,089,522) in view of Sorkin (US Patent No. 7,845,136).
For claim 2, Haslem et al. discloses that a foot is affixed to each leg and that the foot includes a receptacle configured to receive the leg, but does not disclose that at least one leg terminates in a leg pin.
Sorkin discloses a rebar support chair comprising a chair body comprising a plurality of conjoined legs, wherein at least one leg terminates in a leg pin.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a leg pin to the legs of Haslem et al. as made obvious by Sorkin to enhance the ability of the chair to reside on a decking material (Sorkin col. 6 lines 60-62).  
For claim 3, the combination discloses that a foot will be affixed to each leg (Haslem et al. fig. 5, 60).
For claim 4, Haslem et al. discloses that the foot can be affixed by staples (col. 7 lines 38-39) and it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to affix the foot to each of the legs by adhesive since adhesive and stapling are considered structural equivalents (see MPEP 2183).
For claim 5, the combination discloses that the foot is manufactured separately from the leg (Haslem et al. col. 7 lines 9-10).
For claim 8, the combination discloses that it would be obvious to one having ordinary skill in the art to modify the leg of the rebar support chair to have a tapered section (Sorkin fig. 4, 22) and a vertical section (24) to increase the rigidity and the support abilities of the chair.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haslem et al. (US Patent No. 6,089,522) in view of Sorkin (US Patent No. 5,791,095).
For claim 6, Haslem et al. does not disclose that the foot includes one or more friction-increasing features.
Sorkin discloses a rebar support chair (fig. 2) comprising a chair body (10) comprising a plurality of legs (16, 60), each leg having a foot (22), wherein the foot includes one or more friction-increasing features (40, 41, 70).
It would be obvious to one having ordinary skill in the art at the effective filing date of the application to add friction-increasing features to the foot of Haslem et al. as made obvious by Sorkin to increase the efficiency and supporting ability of the chair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633